DETAILED ACTION

Applicant’s response filed on 01/03/2022 has been fully considered. Claims 1-21 are pending. Claim 1 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Will et al. (EP 1975193 A1, original document and machine translation in English used for citation).
Regarding claim 1, Will teaches a polysiloxane of formula (translation Will claim 1) 
    PNG
    media_image1.png
    204
    691
    media_image1.png
    Greyscale
 (original document claim 1) where m is an integer from 5-200, n is an integer from 0-25, k is an integer from 1-25, R1 is optionally an aliphatic C1 radical (translation claim 1), R2 denotes a polyether radical of the general formula (translation claims 1, 5) (CH2)3O(C2H4O)x(C3H6O)yQ (original claims 1, 5), where x and y can be the same or different and x is an integer that is between 1 and 25, y is an integer between 0 and 25, and Q is optionally hydrogen or 3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY and a radical MZ are included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0, where M is selected from the group comprising (translation claim 1) 
    PNG
    media_image4.png
    547
    710
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    347
    508
    media_image5.png
    Greyscale
 (original claim 1), where Z is selected from the group comprising (translation claim 1) 
    PNG
    media_image6.png
    271
    628
    media_image6.png
    Greyscale
 (original claim 1), where the quaternary N atom of the radical Z is connected to the radial M via the carbon atom adjacent to the C-OH group in the radical M, where R4, R5, R6, identical or different and H, C1 to C22-alkyl, C1- to C22-alkenyl,where the alkyl or alkylene radicals can have hydroxyl groups, where R8, R9 can be identical or different and have the same meaning as R4, R5, R6, or fluorine, chlorine, or bromine-substituted 10 is an –O- or an NR11 radical with R11 = H, C1 to C4 alkyl or C1 to C4 hydroxyalkyl, where o is an integer from 1 to 4, where A is an inorganic or organic anion derived from a customary physiologically acceptable acid HX (translation claim 1), which reads on an epoxy-functionalized polyorganosiloxane toughener, said epoxy-functionalized polyorganosiloxane toughener comprising a siloxane backbone, at least one epoxy-containing alkyl chain, and at least one alkoxyl polyether chain, each said at least one epoxy-containing alkyl chain and at least one alkoxyl polyether chain grafted to the siloxane backbone, wherein the epoxy-functionalized polyorganosiloxane toughener optionally comprises the following structure: 
    PNG
    media_image7.png
    232
    571
    media_image7.png
    Greyscale
 wherein a, b, c, x, and y are independent integers, a is 5 to 200, b is 0 to 25, c is 1 to 25, x is between 1 and 25, y is between 0 and 25, and the sum of x + y is between 1 and 50, wherein EO is ethylene oxide, PO is propylene oxide, R1 is the end group chosen from a substituted hydrocarbon, and wherein R2 and R3 are independent groups chosen from -(CH2)z-O-, wherein z is from 2 to 3 and R4 is H or CH3.
Will does not teach a specific embodiment wherein the epoxy-functionalized polyorganosiloxane toughener comprises the following structure: 
    PNG
    media_image7.png
    232
    571
    media_image7.png
    Greyscale
. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Will’s R1 to be an aliphatic C1 radical. One of ordinary skill in the art in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a polysiloxane with an ability to be used in a textile auxiliary because Will teaches that R1 is optionally an aliphatic C1 radical (translation claim 1) and that the polysiloxane (translation Will claim 1) can be contained in a textile auxiliary (translation Will claim 6).
Will does not teach a specific embodiment wherein the epoxy-functionalized polyorganosiloxane toughener comprises the following structure: 
    PNG
    media_image7.png
    232
    571
    media_image7.png
    Greyscale
. Before the effective filing date of the claimed invention, one of ordinary skill in the art 
Will does not teach a specific embodiment wherein the epoxy-functionalized polyorganosiloxane toughener comprises the following structure: 
    PNG
    media_image7.png
    232
    571
    media_image7.png
    Greyscale
. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Will’s Q to be hydrogen or an alkyl radical having 1 carbon atom. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a polysiloxane with an ability to be used in a textile auxiliary because Will teaches that Q is optionally hydrogen or an alkyl radical having 1 carbon atom (translation claim 5) and that the polysiloxane (translation Will claim 1) can be contained in a textile auxiliary (translation Will claim 6).

    PNG
    media_image7.png
    232
    571
    media_image7.png
    Greyscale
 wherein a, b, c, x, and y are independent integers, a is 5 to 200, b is 0 to 25, c is 1 to 25, x is between 1 and 25, y is between 0 and 25, and the sum of x + y is between 1 and 50, wherein EO is ethylene oxide, PO is propylene oxide, R1 is the end group chosen from a substituted hydrocarbon, and wherein R2 and R3 are independent groups chosen from -(CH2)z-O-, wherein z is from 2 to 3 and R4 is H or CH3 as claimed.
Regarding claim 2, based on the formula of Will’s polysiloxane that is rendered obvious by Will as explained above for claim 1, the molecular weight of Will’s polysiloxane is at least 870 g/mol. The molecular weight is based on the calculation (12.0107 * 1 + 1.00784 * 3) * (2 + 10 + 0 + 1 + 2) + (12.0107 * 5 + 1.00784 * 11 + 15.999 * 2) * (0 + 0 + 0 + 0 + 0) + (12.0107 * 5 + 1.00784 * 9 + 15.999 * 2) * (0 + 0 + 0 + 1 + 0) + (12.0107 * 5 + 1.00784 * 11 + 15.999 * 2) * (1 + 0 + 0 + 0 + 1) + 28.0855 * (1 + 5 + 0 + 1 + 1) + 15.999 * (1 + 5 + 0 + 1 + 0) = 870.
Will does not teach with sufficient specificity wherein the epoxy-functionalized polyorganosiloxane toughener has a molecular weight of 500 to 100,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would 
    PNG
    media_image1.png
    204
    691
    media_image1.png
    Greyscale
 (original document claim 1) where m is an integer from 5-200, n is an integer from 0-25, k is an integer from 1-25, R1 is optionally an aliphatic C1 radical (translation claim 1), R2 denotes a polyether radical of the general formula (translation claims 1, 5) (CH2)3O(C2H4O)x(C3H6O)yQ (original claims 1, 5), where x and y can be the same or different and x is an integer that is between 1 and 25, y is an integer between 0 and 25, and Q is optionally hydrogen or an alkyl radical having 1 carbon atom (translation claim 5), R3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY and a radical MZ are included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a 2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0, where M is selected from the group comprising (translation claim 1) 
    PNG
    media_image4.png
    547
    710
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    347
    508
    media_image5.png
    Greyscale
 (original claim 1), where Z is selected from the group comprising (translation claim 1) 
    PNG
    media_image6.png
    271
    628
    media_image6.png
    Greyscale
 (original claim 1), where the quaternary N atom of the radical Z is connected to the radial M via the carbon atom adjacent to the C-OH group in the radical M, where R4, R5, R6, identical or different and H, C1 to C22-alkyl, C1- to C22-alkenyl,where the alkyl or alkylene radicals can have hydroxyl groups, where R8, R9 can be identical or different and have the same meaning as R4, R5, R6, or fluorine, chlorine, or bromine-substituted 10 is an –O- or an NR11 radical with R11 = H, C1 to C4 alkyl or C1 to C4 hydroxyalkyl, where o is an integer from 1 to 4, where A is an inorganic or organic anion derived from a customary physiologically acceptable acid HX (translation claim 1), and that the polysiloxane (translation Will claim 1) can be contained in a textile auxiliary (translation Will claim 6).
Regarding claim 3, based on the formula of Will’s polysiloxane that is rendered obvious by Will as explained above for claim 1, the molecular weight of Will’s polysiloxane is at least 870 g/mol. The molecular weight is based on the calculation (12.0107 * 1 + 1.00784 * 3) * (2 + 10 + 0 + 1 + 2) + (12.0107 * 5 + 1.00784 * 11 + 15.999 * 2) * (0 + 0 + 0 + 0 + 0) + (12.0107 * 5 + 1.00784 * 9 + 15.999 * 2) * (0 + 0 + 0 + 1 + 0) + (12.0107 * 5 + 1.00784 * 11 + 15.999 * 2) * (1 + 0 + 0 + 0 + 1) + 28.0855 * (1 + 5 + 0 + 1 + 1) + 15.999 * (1 + 5 + 0 + 1 + 0) = 870.
Will does not teach with sufficient specificity wherein the epoxy-functionalized polyorganosiloxane toughener has a molecular weight of 1,000 to 50,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the molecular weight of Will’s polysiloxane of Will’s formula to be from 1,000 to 50,000 g/mol, which would read on wherein the epoxy-functionalized polyorganosiloxane toughener has a molecular weight of 1,000 to 50,000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a polysiloxane with an ability to be used in a textile auxiliary because Will teaches that the polysiloxane is of formula (translation Will claim 1) 
    PNG
    media_image1.png
    204
    691
    media_image1.png
    Greyscale
 (original document claim 1) where m is an integer from 5-200, n is an integer from 0-25, k is an integer from 1-25, R1 is optionally an aliphatic C1 radical (translation claim 1), R2 denotes a polyether radical of the general formula (translation claims 1, 5) (CH2)3O(C2H4O)x(C3H6O)yQ (original claims 1, 5), where x and y can be the same or different and x is an integer that is between 1 and 25, y is an integer between 0 and 25, and Q is optionally hydrogen or an alkyl radical having 1 carbon atom (translation claim 5), R3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY and a radical MZ are included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0, where M is selected from the group comprising (translation claim 1) 
    PNG
    media_image4.png
    547
    710
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    347
    508
    media_image5.png
    Greyscale
 (original claim 1), where Z is selected from the group comprising (translation claim 1) 
    PNG
    media_image6.png
    271
    628
    media_image6.png
    Greyscale
 (original claim 1), where the quaternary N atom of the radical Z is connected to the radial M via the carbon atom adjacent to the C-OH group in the radical M, where R4, R5, R6, identical or different and H, C1 to C22-alkyl, C1- to C22-alkenyl,where the alkyl or alkylene radicals can have hydroxyl groups, where R8, R9 can be identical or different and have the same meaning as R4, R5, R6, or fluorine, chlorine, or bromine-substituted C1 to C10 alkyl radicals, where R10 is an –O- or an NR11 radical with R11 = H, C1 to C4 alkyl or C1 to C4 hydroxyalkyl, where o is an integer from 1 to 4, where A is an inorganic or organic anion derived from a customary physiologically acceptable acid HX (translation claim 1), and that the polysiloxane (translation Will claim 1) can be contained in a textile auxiliary (translation Will claim 6).
Regarding claim 4, based on the formula of Will’s polysiloxane that is rendered obvious by Will as explained above for claim 1, the molecular weight of Will’s polysiloxane is at least 870 g/mol. The molecular weight is based on the calculation (12.0107 * 1 + 1.00784 * 3) * (2 + 10 + 0 + 1 + 2) + (12.0107 * 5 + 1.00784 * 11 + 15.999 * 2) * (0 + 0 + 0 + 0 + 0) + (12.0107 * 5 + 1.00784 * 9 + 15.999 * 2) * (0 + 0 + 0 + 
Will does not teach with sufficient specificity wherein the epoxy-functionalized polyorganosiloxane toughener has a molecular weight of 2,000 to 20,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the molecular weight of Will’s polysiloxane of Will’s formula to be from 2,000 to 20,000 g/mol, which would read on wherein the epoxy-functionalized polyorganosiloxane toughener has a molecular weight of 2,000 to 20,000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a polysiloxane with an ability to be used in a textile auxiliary because Will teaches that the polysiloxane is of formula (translation Will claim 1) 
    PNG
    media_image1.png
    204
    691
    media_image1.png
    Greyscale
 (original document claim 1) where m is an integer from 5-200, n is an integer from 0-25, k is an integer from 1-25, R1 is optionally an aliphatic C1 radical (translation claim 1), R2 denotes a polyether radical of the general formula (translation claims 1, 5) (CH2)3O(C2H4O)x(C3H6O)yQ (original claims 1, 5), where x and y can be the same or different and x is an integer that is between 1 and 25, y is an integer between 0 and 25, and Q is optionally hydrogen or an alkyl radical having 1 carbon atom (translation claim 5), R3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY and a 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0, where M is selected from the group comprising (translation claim 1) 
    PNG
    media_image4.png
    547
    710
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    347
    508
    media_image5.png
    Greyscale
 (original claim 1), where Z is selected from the group comprising (translation claim 1) 
    PNG
    media_image6.png
    271
    628
    media_image6.png
    Greyscale
 (original claim 1), where the quaternary N atom of the radical Z is connected to the radial M via the carbon atom adjacent to the C-OH group in the radical M, where R4, R5, R6, identical or different and H, C1 to C22-alkyl, C1- to C22-alkenyl,where the alkyl or alkylene radicals can have hydroxyl groups, where R8, R9 can be identical or different and have the same meaning as R4, R5, R6, or fluorine, chlorine, or bromine-substituted 10 is an –O- or an NR11 radical with R11 = H, C1 to C4 alkyl or C1 to C4 hydroxyalkyl, where o is an integer from 1 to 4, where A is an inorganic or organic anion derived from a customary physiologically acceptable acid HX (translation claim 1), and that the polysiloxane (translation Will claim 1) can be contained in a textile auxiliary (translation Will claim 6).
Regarding claim 5, the Office recognizes that all of the claimed physical properties are not positively taught by Will, namely that the epoxy-functionalized polyorganosiloxane toughener has a viscosity of 10 to 10,000 cps. However, Will renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy-functionalized polyorganosiloxane toughener of claims 1-4 as explained above. Furthermore, the specification of the instant application recites that the said toughener has a molecular weight of 500-100000 g/mol, preferably from 1000 to 50000, more preferably from 2000 to 20000 [0020], and that in addition, the viscosity of said epoxy- functionalized polyorganosiloxane toughener is from 10 cps to 10,000 cps at 25 °C, preferably 50 cps to 5000 cps, or more preferably 100 cps to 2000 cps [0020]. Therefore, the claimed physical properties would naturally arise from the epoxy-functionalized polyorganosiloxane toughener of claim 1 that is rendered obvious by Will. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains 
Regarding claim 6, the Office recognizes that all of the claimed physical properties are not positively taught by Will, namely that the epoxy-functionalized polyorganosiloxane toughener has a viscosity of 50 to 5,000 cps. However, Will renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy-functionalized polyorganosiloxane toughener of claims 1-4 as explained above. Furthermore, the specification of the instant application recites that the said toughener has a molecular weight of 500-100000 g/mol, preferably from 1000 to 50000, more preferably from 2000 to 20000 [0020], and that in addition, the viscosity of said epoxy- functionalized polyorganosiloxane toughener is from 10 cps to 10,000 cps at 25 °C, preferably 50 cps to 5000 cps, or more preferably 100 cps to 2000 cps [0020]. Therefore, the claimed physical properties would naturally arise from the epoxy-functionalized polyorganosiloxane toughener of claim 1 that is rendered obvious by Will. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed 
Regarding claim 7, the Office recognizes that all of the claimed physical properties are not positively taught by Will, namely that the epoxy-functionalized polyorganosiloxane toughener has a viscosity of 100 to 2,000 cps. However, Will renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy-functionalized polyorganosiloxane toughener of claims 1-4 as explained above. Furthermore, the specification of the instant application recites that the said toughener has a molecular weight of 500-100000 g/mol, preferably from 1000 to 50000, more preferably from 2000 to 20000 [0020], and that in addition, the viscosity of said epoxy- functionalized polyorganosiloxane toughener is from 10 cps to 10,000 cps at 25 °C, preferably 50 cps to 5000 cps, or more preferably 100 cps to 2000 cps [0020]. Therefore, the claimed physical properties would naturally arise from the epoxy-functionalized polyorganosiloxane toughener of claim 1 that is rendered obvious by Will. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Regarding claim 10, based on the formula of Will’s polysiloxane that is rendered obvious by Will as explained above for claim 1, the content of Si in Will’s polysiloxane is up to 64.7 wt.%. The wt.% is based on the calculation ((12.0107 * 1 + 1.00784 * 3) * (2 + 10 + 0 + 1 + 2) + 28.0855 * (1 + 5 + 0 + 1 + 1) + 15.999 * (1 + 5 + 0 + 1 + 0)) / ((12.0107 * 1 + 1.00784 * 3) * (2 + 10 + 0 + 1 + 2) + (12.0107 * 5 + 1.00784 * 11 + 15.999 * 2) * (0 + 0 + 0 + 0 + 0) + (12.0107 * 5 + 1.00784 * 9 + 15.999 * 2) * (0 + 0 + 0 + 1 + 0) + (12.0107 * 5 + 1.00784 * 11 + 15.999 * 2) * (1 + 0 + 0 + 0 + 1) + 28.0855 * (1 + 5 + 0 + 1 + 1) + 15.999 * (1 + 5 + 0 + 1 + 0)) * 100% = 64.7%. Will therefore renders obvious wherein the silicone content of said epoxy-functionalized polyorganosiloxane toughener is up to 64.7 wt.%.
Will does not teach with sufficient specificity wherein the silicone content of said epoxy-functionalized polyorganosilioxane toughener is 20 to 60 wt.%. Before the 
    PNG
    media_image1.png
    204
    691
    media_image1.png
    Greyscale
 (original document claim 1) where m is an integer from 5-200, n is an integer from 0-25, k is an integer from 1-25, R1 is optionally an aliphatic C1 radical (translation claim 1), R2 denotes a polyether radical of the general formula (translation claims 1, 5) (CH2)3O(C2H4O)x(C3H6O)yQ (original claims 1, 5), where x and y can be the same or different and x is an integer that is between 1 and 25, y is an integer between 0 and 25, and Q is optionally hydrogen or an alkyl radical having 1 carbon atom (translation claim 5), R3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY and a radical MZ are included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0, where M is selected from the group comprising (translation claim 1) 
    PNG
    media_image4.png
    547
    710
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    347
    508
    media_image5.png
    Greyscale
 (original claim 1), where Z is selected from the group comprising (translation claim 1) 
    PNG
    media_image6.png
    271
    628
    media_image6.png
    Greyscale
 (original claim 1), where the quaternary N atom of the radical Z is connected to the radial M via the carbon atom adjacent to the C-OH group in the radical M, where R4, R5, R6, identical or different and H, C1 to C22-alkyl, C1- to C22-alkenyl,where the alkyl or alkylene radicals can have hydroxyl groups, where R8, R9 can be identical or different and have the same meaning as R4, R5, R6, or fluorine, chlorine, or bromine-substituted 10 is an –O- or an NR11 radical with R11 = H, C1 to C4 alkyl or C1 to C4 hydroxyalkyl, where o is an integer from 1 to 4, where A is an inorganic or organic anion derived from a customary physiologically acceptable acid HX (translation claim 1), and that the polysiloxane (translation Will claim 1) can be contained in a textile auxiliary (translation Will claim 6).

Claims 11-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Will et al. (EP 1975193 A1, original document and machine translation in English used for citation) as applied to claim 1, and further in view of Berger (US 4,480,009).
Regarding claim 11, Will renders obvious the epoxy-functionalized polyorganosiloxane toughener of claim 1 as explained above.
Will does not teach a thermosetting resin-based composition comprising the epoxy-functionalized polyorganosiloxane toughener of claim 1 and an epoxy resin. However, Berger teaches a composition comprising an epoxy resin and a bis (epoxy siloxane (48:45-47), wherein the epoxy resin is capable of being converted to a useful thermoset form (45:67-46:1). Will and Berger are analogous art because both references are in the same field of endeavor of an epoxy-functionalized polyorganosiloxane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to prepare a composition comprising Berger’s epoxy resin and Will’s polysiloxane of Will’s formula, as suggested by Berger, which would read on a thermosetting resin-based composition comprising the epoxy-functionalized polyorganosiloxane toughener of claim 1 and an epoxy resin as claimed. 
Regarding claim 12, Will does not teach that the epoxy-functionalized polyorganosiloxane toughener comprises 1 to 50 wt.% of said thermosetting resin-based composition. However, Berger teaches a composition comprising an epoxy resin and a bis (epoxy siloxane (48:45-47), wherein the epoxy resin is capable of being converted to a useful thermoset form (45:67-46:1). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to prepare a composition comprising Berger’s epoxy resin and Will’s polysiloxane of Will’s formula, as suggested by Berger, and to optimize the amount of Will’s polysiloxane of Will’s formula in the resulting composition to be from 1 to 50 wt.% of the resulting 3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY is included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0 (translation claim 1), which means that the amount of Will’s polysiloxane of Will’s formula in the resulting composition in wt.% of the resulting composition would have affected flexibility, weatherability, resistance to various kinds of radiation, and/or curability of the resulting composition.
Regarding claim 12, Will does not teach that the epoxy-functionalized polyorganosiloxane toughener comprises 1 to 50 wt.% of said thermosetting resin-based composition. However, Berger teaches a composition comprising an epoxy resin and a bis (epoxy siloxane (48:45-47), wherein the epoxy resin is capable of being converted to a useful thermoset form (45:67-46:1). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to prepare a composition comprising Berger’s epoxy resin and Will’s polysiloxane of Will’s formula, as suggested by Berger, and to optimize the amount of Will’s polysiloxane of Will’s formula in the resulting composition to be from 1 to 50 wt.% of the resulting composition, which would read on wherein the epoxy-functionalized polyorganosiloxane toughener comprises 1 to 50 wt.% of said thermosetting resin-based composition as claimed. One of ordinary skill in the art would have been motivated to do so because Berger teaches that the epoxy resin is beneficial for being capable of being converted to a useful thermoset form (45:67-46:1), that the epoxy resin is beneficial for being curable (47:55-60), that the epoxy resin is beneficial for being a versatile and widely used material (48:16-17), that incorporating a siloxane unit into an epoxy resin is beneficial 3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY is included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0 (translation claim 1), which means that the amount of Will’s polysiloxane of Will’s formula in the resulting composition in wt.% of 
Regarding claim 13, Will does not teach that the epoxy-functionalized polyorganosiloxane toughener comprises 2 to 30 wt.% of said thermosetting resin-based composition. However, Berger teaches a composition comprising an epoxy resin and a bis (epoxy siloxane (48:45-47), wherein the epoxy resin is capable of being converted to a useful thermoset form (45:67-46:1). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to prepare a composition comprising Berger’s epoxy resin and Will’s polysiloxane of Will’s formula, as suggested by Berger, and to optimize the amount of Will’s polysiloxane of Will’s formula in the resulting composition to be from 2 to 30 wt.% of the resulting composition, which would read on wherein the epoxy-functionalized polyorganosiloxane toughener comprises 2 to 30 wt.% of said thermosetting resin-based composition as claimed. One of ordinary skill in the art would have been motivated to do so because Berger teaches that the epoxy resin is beneficial for being capable of being converted to a useful thermoset form (45:67-46:1), that the epoxy resin is beneficial for being curable (47:55-60), that the epoxy resin is beneficial for being a versatile and widely used material (48:16-17), that incorporating a siloxane unit into an epoxy resin is beneficial for improving flexibility of the epoxy resin without sacrificing other properties, enhancing low temperature properties, weatherability, and resistance to various kinds of radiation of the epoxy resin (48:20-44), and that the epoxy resin is beneficial for being useful in the presence of a bis (epoxy) siloxane (48:45-7), which would have been desirable for using with Will’s polysiloxane of Will’s formula because Will teaches that the 3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY is included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0 (translation claim 1), which means that the amount of Will’s polysiloxane of Will’s formula in the resulting composition in wt.% of the resulting composition would have affected flexibility, weatherability, resistance to various kinds of radiation, and/or curability of the resulting composition.
Regarding claim 14, Will does not teach that the epoxy-functionalized polyorganosiloxane toughener comprises 3 to 20 wt.% of said thermosetting resin-based composition. . However, Berger teaches a composition comprising an epoxy resin and a bis (epoxy siloxane (48:45-47), wherein the epoxy resin is capable of being 3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY is included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0 (translation claim 1), which means that the amount of Will’s polysiloxane of Will’s formula in the resulting composition in wt.% of the resulting composition would have affected flexibility, weatherability, resistance to various kinds of radiation, and/or curability of the resulting composition.
Regarding claim 15, Will does not teach that the epoxy resin comprises at least one of a diglycidyl ether of bisphenol A, a diglycidyl ether of bisphenol F, a phenol, a cresol novolac epoxy resin, a polyester resin, a vinylic resin, an acrylic resin, and an isocyanate resin. However, Berger teaches a composition comprising an epoxy resin and a bis (epoxy siloxane (48:45-47), wherein the epoxy resin is capable of being converted to a useful thermoset form (45:67-46:1), wherein the epoxy resin (48:45-47) is a diglycidyl ether of bisphenol A (46:4-5), or produced by reacting a cresol-formaldehyde reaction product with epichlorohydrin (46:48-40). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to prepare a composition comprising Berger’s epoxy resin that is a diglycidyl 
Regarding claim 16, Will does not teach that the thermosetting resin-based composition further comprises at least one hardener. However, Berger teaches a composition comprising an epoxy resin and a bis (epoxy siloxane (48:45-47), wherein 
Regarding claim 17, Will does not teach that the at least one hardener comprises at least one of an amine, an amide, a dicyandiamide, a polyanhydride, a polyhydric 
Regarding claim 19, Will does not teach that the thermosetting resin-based composition further comprises an accelerator. However, Berger teaches a composition comprising an epoxy resin and a bis (epoxy siloxane (48:45-47), wherein the epoxy resin is capable of being converted to a useful thermoset form (45:67-46:1), wherein the epoxy resin must be cured with catalysts (47:55-70). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to prepare a composition comprising Berger’s epoxy resin, Berger’s catalyst, and Will’s polysiloxane of Will’s formula, as suggested by Berger, which would read on wherein the thermosetting resin-based composition further comprises an accelerator as claimed. One of ordinary skill in the art would have been motivated to do so because Berger teaches that the epoxy resin is beneficial for being capable of being converted to a useful thermoset form (45:67-46:1), that the epoxy resin is beneficial for being curable (47:55-60), that the epoxy resin must be cured with catalysts (47:55-70), that the epoxy resin is beneficial for being a versatile and widely used material (48:16-17), that incorporating a siloxane unit into an epoxy resin is beneficial for improving flexibility of the epoxy resin without sacrificing other properties, enhancing low temperature properties, weatherability, and resistance to various kinds of radiation of the epoxy resin (48:20-44), and that the epoxy resin is beneficial for being useful in the presence of a bis (epoxy) siloxane (48:45-7), which would have been desirable for using with Will’s polysiloxane of Will’s formula because Will teaches that the polysiloxane of their formula (translation Will claim 1) are used for textile auxiliaries and for treating fibers or fabrics 
Regarding claim 21, Will renders obvious the epoxy-functionalized polyorganosiloxane toughener of claim 1 as explained above.
Will does not teach a thermosetting resin-based composition comprising the epoxy-functionalized polyorganosiloxane toughener of claim 1 and at least one of an epoxy resin, a hardener, and an accelerator. However, Berger teaches a composition comprising an epoxy resin and a bis (epoxy siloxane (48:45-47), wherein the epoxy resin is capable of being converted to a useful thermoset form (45:67-46:1). Will and Berger are analogous art because both references are in the same field of endeavor of an epoxy-functionalized polyorganosiloxane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to prepare a composition comprising Berger’s epoxy resin and Will’s polysiloxane of Will’s formula, as suggested by Berger, which would read on a thermosetting resin-based composition comprising the epoxy-functionalized polyorganosiloxane toughener of claim 1 and an epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because Berger teaches that the epoxy resin is beneficial for being capable of being converted to a useful thermoset form (45:67-46:1), that the epoxy resin is beneficial for being curable (47:55-60), that the epoxy resin is beneficial for being a versatile and widely used material (48:16-17), that incorporating a siloxane unit into an epoxy resin is beneficial for improving flexibility of the epoxy resin without sacrificing other properties, enhancing low temperature properties, weatherability, and resistance to various kinds of .

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Will et al. (EP 1975193 A1, original document and machine translation in English used for citation) in view of Berger (US 4,480,009) as applied to claim 16, and further in view of Zahir (US 4,954,580).
Regarding claim 18, Will in view of Berger renders obvious the thermosetting resin-based composition of claim 16 as explained above.
Will does not teach that the at least one hardener comprises a triethylenetetramine and a piperidine. However, Zahir teaches a heat-activatable curing agent that is (4:33-36, 50-51) triethylenetetramine (4:53-54) and that is present with an epoxy silane (4:17-21) that is an epoxysiloxane (1:54-55). Will and Zahir are analogous art because both references are in the same field of endeavor of an epoxy-functionalized polyorganosiloxane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zahir’s heat-activatable curing agent that is triethylenetetramine to modify the composition comprising Will’s polysiloxane of Will’s formula, which would read on wherein the one 
    PNG
    media_image1.png
    204
    691
    media_image1.png
    Greyscale
 (original document claim 1), wherein R3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY is included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0 (translation claim 1).
Regarding claim 20, Will does not teach that said accelerator comprises at least one of a hindered amine, an amino phenol, an imidazole, and a urea. However, Zahir teaches a curing accelerator that is (5:32-35) tris-(dimethylaminomethyl)-phenol (5:39), 
    PNG
    media_image1.png
    204
    691
    media_image1.png
    Greyscale
 (original document claim 1), wherein R3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY is included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0 (translation claim 1).

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that because of the differences in the end-use of the polysiloxane of Will and that of the present application, Will is unsuitable as a prior art reference when considered under the Graham factors because Will does not disclose or suggest that its polysiloxane could be used in combination with cured thermosetting resins, and that in contrast, embodiments of the present application are intended to be incorporated into cured thermosetting resins used for industrial applications (p. 11), it is noted that “embodiments of the present application are intended to be incorporated into cured thermosetting resins used for industrial applications” is not recited in claims 1-10. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even if claims 1-10 recited that “embodiments of the present application are intended to be incorporated into cured thermosetting resins used for industrial applications”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the .
In response to the applicant’s argument that the polysiloxane of Will includes a quaternary amine, and that in contrast, the polysiloxane of the present application does not disclose or suggest the use of a quaternary amine (p. 11), although claims 1-21 do not recite a quaternary amine or quaternary ammonium, and although the specification of the instant application does not recite a quaternary amine or quaternary ammonium, Will renders obvious all of the limitations of claim 1. This is because all the quaternary amine groups or quaternary ammonium groups in Will’s polysiloxane are present in Will’s Z group (translation claim 1, original claim 1), which is in Will’s radical MZ (translation claim 1), which is in Will’s E group (translation claim 1), which is in Will’s formula for Will’s polysiloxane that is 
    PNG
    media_image1.png
    204
    691
    media_image1.png
    Greyscale
 (original document claim 1). Will’s E group corresponds to the claimed R1 group in the claimed structure for the claimed epoxy-functionalized polyorganosiloxane toughener because Will renders obvious wherein R1 is the end group chosen from a substituted hydrocarbon as claimed. This is because Will teaches a polysiloxane of formula (translation Will claim 1) 
    PNG
    media_image1.png
    204
    691
    media_image1.png
    Greyscale
 (original document claim 1) where R2 denotes a polyether radical of the general formula (translation claims 1, 5) (CH2)3O(C2H4O)x(C3H6O)yQ (original claims 1, 5), where x and y can be the same or different and x is an integer that is between 1 and 25, y is an integer between 0 and 25, and Q is optionally hydrogen or an alkyl radical having 1 carbon atom (translation claim 5), R3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY and a radical MZ are included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0, where M is selected from the group comprising (translation claim 1) 
    PNG
    media_image4.png
    547
    710
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    347
    508
    media_image5.png
    Greyscale
 (original claim 1), where Z is selected from the group comprising (translation claim 1) 
    PNG
    media_image6.png
    271
    628
    media_image6.png
    Greyscale
 (original claim 1), where the quaternary N atom of the radical Z is connected to the radial M via the carbon atom adjacent to the C-OH group in the radical M, where R4, R5, R6, identical or different and H, C1 to C22-alkyl, C1- to C22-alkenyl,where the alkyl or alkylene radicals can have hydroxyl groups, where R8, R9 can be identical or different and have the same meaning as R4, R5, R6, or fluorine, chlorine, or bromine-substituted C1 to C10 alkyl radicals, where R10 is an –O- or an NR11 radical with R11 = H, C1 to C4 alkyl or C1 to C4 hydroxyalkyl, where o is an integer from 1 to 4, where A is an inorganic or organic anion derived from a customary physiologically acceptable acid HX (translation claim 1). Therefore, the claimed structure of the claimed epoxy-functionalized polyorganosiloxane toughener is permitted to have a quaternary amine group or quaternary ammonium group in the substituted hydrocarbon in the R1 group. The claims do not exclude a quaternary amine group or a quaternary ammonium group from being present in the substituted hydrocarbon in the R1 group.
In response to the applicant’s argument that there has been no consideration of the effect of presence of a quaternary amine to the claimed polysiloxane, that the determination of what is or is not excluded by a transitional phrase must be made on a Graham factors (p. 11-12), the applicant’s argument is moot because the claimed structure of the claimed epoxy-functionalized polyorganosiloxane toughener is permitted to have a quaternary amine group or quaternary ammonium group in the substituted hydrocarbon in the R1 group, as explained in the previous paragraph. Also, the claims do not exclude a quaternary amine group or a quaternary ammonium group from being present in the substituted hydrocarbon in the R1 group, as explained in the previous paragraph.
In response to the applicant’s argument that each epoxy in the polysiloxane of Will is always found at the end of side chains having a polyether between the terminal epoxy and the siloxane backbone, that in contrast, in claim 1, while the terminal R4 group in the polyether side chain may be an epoxy, there must be a terminal epoxy on a different side chain that does not include the polyether (p. 12), Will renders obvious the limitation wherein the epoxy-functionalized polyorganosiloxane toughener comprises the following structure: 
    PNG
    media_image7.png
    232
    571
    media_image7.png
    Greyscale
 1 is the end group chosen from a substituted hydrocarbon, and wherein R2 and R3 are independent groups chosen from -(CH2)z-O-, wherein z is from 2 to 3 and R4 is H or CH3 as claimed. This is because Will teaches a polysiloxane of formula (translation Will claim 1) 
    PNG
    media_image1.png
    204
    691
    media_image1.png
    Greyscale
 (original document claim 1) where n is an integer from 0-25, k is an integer from 1-25, R2 denotes a polyether radical of the general formula (translation claims 1, 5) (CH2)3O(C2H4O)x(C3H6O)yQ (original claims 1, 5), where x and y can be the same or different and x is an integer that is between 1 and 25, y is an integer between 0 and 25, and Q is optionally hydrogen or an alkyl radical having 1 carbon atom (translation claim 5), R3 is an epoxy radical –PY, with at least one epoxy radical per molecule –PY and a radical MZ are included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image2.png
    60
    215
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    58
    210
    media_image3.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0 (translation claim 1). Also, as explained .
Applicant’s arguments, see p. 13, filed 01/03/2022, with respect to the rejection of claims 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive. The rejection of claims 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767